DETAILED ACTION

Examiner’s Note
The Examiner acknowledges the cancelation of claims 3 and 15-18 in the amendments filed 1/20/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments, see the claim amendments filed 1/20/2021, with respect to the rejection of claims 1-15 under35 U.S.C. 112(b) as set forth in paragraphs 1-11 and 13 of the action mailed 10/22/2020, have been fully considered and are persuasive.  The rejection of claims 1-15 has been withdrawn, EXCEPT for the rejection of claim 11 at paragraph 12.  It is noted that the claim has not been amended to overcome this rejection nor has the Applicant provided arguments against said rejection.  Thus, the rejection is maintained and repeated below. 

Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites the limitation "the noise reduction class" in line 2.  There is insufficient antecedent basis for this limitation in the claim as a noise reduction class has not been previously introduced.

Claim Rejections - 35 USC § 103
Claim(s) 1-2, 4-7 and 9-14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bitoh et al. (WO 97/21778 A1), and in light of the evidence provides by Muller (US 2006/0078600 A1).  Citations from the ‘778 document were taken from a machine translation, which is included with the current action.

Regarding claim(s) 1, 5-7 and 10-14, Bitoh teaches wire harness bundling pressure-sensitive adhesive (PSA) tape (adhesive tape for sheathing cables) comprising a substrate (11) with a PSA layer (12) (adhesive-based coating) containing a blowing agent to generate closed cell (current claim 5) via heating on one surface of said substrate (11) (current claim 3) (para 0027; see also figure 1 of the original ‘778 document); which said substrate (11) is a non-woven fabric (current claim 14) (para 0028), has a thickness or 0.2 to 6 mm (current claim 12) (para 0026) and has an elongated substrate) (para 0039), and which said PSA layer comprises hollow glass beads (stable hollow bodies, current claim 7) (para 0036).
Bitoh also teaches that he PSA comprises acrylics (para 0033) or natural rubber (para 0044).  Claims 7-8 of Bitoh teach that the hollow beads are present in the PSA composition (embedded) prior to coating on the substrate.

Bitoh is silent to the PSA having the beads at 10 % by mass or less (current claim 1); or that the hollow beads have a specific gravity of 0.8 g/cm3 (current claim 6); or that the noise reduction of the disclosed is tape is at least 10% compared to the disclosed tape without the beads (current claim 10); or the noise reduction class increase based on LV 312 (current claim 11).
However, the invention is directed to a tape having sound deadening properties via the inclusion of the foaming agents (para 0006-0007, 0010-0011) and a perforated, nonwoven fabric base material (transversely tearable) (para 0019-0022).  Bitoh also teaches that the closed cells result in using less of PSA composition (para 0028) as well as adjusting the specific gravity towards cheaper manufacturing and high-performance (para 0010, 0013, 0033, 0036).

Indeed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention provide the PSAs of Bitoh with the presently claimed proportions of the hollow beads, and having the presently claimed specific gravity, towards the disclosed wire harness bundling PSA tape demonstrating the presently claimed noise reduction, and to provide reduced manufacturing costs and increased performance as in the present invention.

Although Bitoh does not disclose that the PSA layer (12) is applied to the substrate (11) as a hotmelt or as dispersions, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
	Therefore, absent evidence of criticality regarding the presently claimed process (see also the Examiner’s response to the Applicant’s arguments set forth below) and given that Bitoh meets the requirements of the claimed tape, Bitoh clearly meet the requirements of the present claims.

Regarding claim 2, while Bitoh does not explicate the diameter of the hollow beads, Bitoh does discloses that the diameter of the beads be less than thickness of the adhesive layer (para 0014).  An inventive example of Bitoh also teaches an embodiment wherein the PSA layer if 0.2 mm (para 0052), or 200 m.
Therefore, one skilled the art would recognize that the bead diameters of Bito were intended to be at size that overlap that presently claimed; that is, 5 to 200 m.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 4, while Bitoh does not specify that the disclosed processing of the tape does not result in the hollow beads experiencing the presently claimed volume change, Bitoh does disclose that the foam resulted from heating (claim 5, para 0011-0012), and that the closed cell structure additionally provides cushioning (para 0007, 0010-0011, 00136), etc.)
.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention provide the PSAs of Bitoh to expand the hollow beads of Bitoh to the presently recited volume change towards the disclosed wire harness bundling PSA tape based on the cushioning properties required of the prior art’s intended application as in the present invention.

Regarding claim 9, Bitoh does not disclose the presently claimed application weight of 20 to 150 g/cm3, it is established in the art of the equivalence of coat weight and coat thickness as evidenced by Muller (see para 0053 therein).

Thus, given Bitoh’s concern with the thickness of the PSA relative the diameters of the hollow beads, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention provide the PSAs of Bitoh at a coat weight as presently claimed based on the resultant thickness of the PSA layer required of the prior art’s intended application as in the present invention.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bitoh et al. (WO 97/21778 A1) in view of Metzger (US 4241806).

Regarding claim(s) 8, Bitoh teaches wire harness bundling PSA tape as in the rejection of at least claim 1 and 5.

Bitoh does not disclose that the hollow beads are evacuated.
However, as noted previously, Bitoh is conspicuously directed to noise suppression in the inventive tapes.

In addition Metzger teaches that the less air density internal to a microsphere will result in less sound transmission, and that as the air pressure in the microsphere reaches a vacuum the closer the noise attenuation associated with the microspheres well reach its maximum (column 2, line 55 to column 3, line 4).

Thus, given Bitoh’s concern noise reduction from the inventive tapes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention provide the PSAs of Bitoh with evacuated hollow beads towards said tape having the maximum noise reduction of the hollow beads as in the present invention.

Response to Arguments
Applicant's arguments, see the claim amendments and pages 5-9 of the remarks filed 1/20/2021, with respect to the rejections of claims 1-7 and 9-15 over Bitoh et al. under 35 U.S.C. 103 and claim 8 over Bitoh et al. in view of Metzger et al. under 35 U.S.C. 103 as set forth respectively in paragraphs 16-17 of the action mailed 10/22/2020, have been fully considered but they are not persuasive.

The Applicant’s attention is respectfully directed to the prior art rejections set forth above, and to the portions of said prior art cited therein, wherein it is noted that the Bitoh reference clearly teaches that the disclosed PSA comprises either an acrylic or natural rubber.  Also, it is unclear what the Applicant has intended via the argument that Bitoh does not detail the coating methods (nozzle or rollers).  Clarification is requested.  Further, while Bitoh does not specify the grammage of the hollow glass beads, Bitoh does instruct one skilled in the art the inclusion of said beads is directed to imparting cushioning property, sound deadening properties, better workability, decreased specific gravity and can provide a PSA with less expensive manufacturing (see para 0013 therein).  Indeed, one skilled in the art would have been well apprised to include said beads in said PSA in the presently claimed grammage based on the above-noted advantages required of the prior art’s intended application.
MPEP 2123(I) instructs that “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
It is significant to note that neither the evidential Muller reference, which was employed only to demonstrate the equivalence of a coat weight and its thickness, nor the Metzger reference, which was employed to remedy Bitoh in regards to the “evacuated” condition of hollow beads (and not their proportions), were used to remedy Bitoh in regards to the presently claimed grammage.
In regards to items a) and d), the Applicant’s attention is respectfully directed to the Examiner’s response immediately above, where these two items of the Applicant’s arguments have been addressed.  With respect to item c), it is submitted that there is no such limitations presently in the claimed invention, and thus the methodology of item c) need not be taught by the prior art.  The limitations of item b) were treated comprehensively in the prior art rejections set forth above.
Also, the Applicant is respectfully reminded that, as set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  
The Applicant has not provided data to show that the unexpected results do in fact occur over the entire claimed range of greater than zero and up to 10% by mass for the recited grammage.  Indeed, the present specification does not contain any data quantitatively 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053.  The examiner can normally be reached on 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        8/14/2021